Case 18-12808-KG Doc 381 Filed 07/18/19 Page 1of4

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE DISTRICT OF DELAWARE

 

In re: Chapter 11

WHITE EAGLE ASSET PORTFOLIO, LP, et ai.,' Case No. 18-12808 (KG)

(Jointly Administered)

Debtors.

Nee” Nee Nee Ne” eet” Neem “Neem” nee”

 

NOTICE OF AGENDA OF MATTERS SCHEDULED
FOR HEARING ON JULY 22, 2019 AT 3:30 P.M. (EASTERN TIME)

The hearing will be held at the United States Bankruptcy Court for the District of
Delaware, 824 Market Street, 6th Floor, Courtroom No. 3, Wilmington, Delaware 19801.

Any party participating telephonically should make arrangements through
CourtCall by telephone (866-582-6878) or facsimile (866-533-2946),
no later than 12:00 p.m., one (1) business day before the hearing.

MATTERS GOING FORWARD

1, Sale Motion — Debtors’ Motion for Entry of an Order (A) Authorizing the Sale of the
Majority Equity Interests in Debtors White Eagle Asset Portfolio, LP and White Eagle
General Partner, LLC Free and Clear of Liens, Claims, Encumbrances, and Other
Interests, (B) Authorizing Assumption and Payment of Liabilities of White Eagle Asset
Portfolio, LP and White Eagle General Partner LLC By Debtor Lamington Road
Designated Activity Company, (C) Approving Bid Protections in Favor of the Purchaser
Support Parties, (D) Granting the Buyer and the Purchaser Support Parties the Protections
Afforded to a Good Faith Purchaser, and (E) Granting Related Relief [Filed: 7/9/19]
(Docket No. 358).

Response Deadline: July 16, 2019 at 5:00 p.m. Eastern Time. Extended for the U.S.
Trustee to July 18, 2019 at 5:00 p.m. Eastern Time. Extended for the Lender Parties to
July 19, 2019 at 4:00 p.m. Eastern Time.

Responses Received: None as of the date hereof.

 

! The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number include: White Eagle Asset Portfolio, LP (0691); White Eagle General Partner, LLC (8312); and
Lamington Road Designated Activity Company (7738). The location of the Debtors’ service address in these
chapter 11 cases is 5355 Town Center Road, Suite 701, Boca Raton, FL 33486.

DOCS_DE:224553.1 93856/003
Case 18-12808-KG Doc 381 Filed 07/18/19 Page 2 of 4

Related Documents:

a) Declaration of Miriam Martinez in Support of Debtors’ Motion for Entry of an
Order (A) Authorizing the Sale of the Majority Equity Interests in Debtors White
Eagle Asset Portfolio, LP and White Eagle General Partner, LLC Free and Clear
of Liens, Claims, Encumbrances, and Other Interests, (B) Authorizing
Assumption and Payment of Liabilities of White Eagle Asset Portfolio, LP and
White Eagle General Partner LLC By Debtor Lamington Road Designated
Activity Company, (C) Approving Bid Protections in Favor of the Purchaser
Support Parties, (D) Granting the Buyer and the Purchaser Support Parties the
Protections Afforded to a Good Faith Purchaser, and (E) Granting Related Relief
[Filed: 7/9/19] (Docket No. 359).

b) Motion of the Debtors to Shorten Notice Period and Schedule Expedited Hearing
on Debtors’ Motion for Entry of an Order (A) Authorizing the Sale of the
Majority Equity Interests in Debtors White Eagle Asset Portfolio, LP and White
Eagle General Partner, LLC Free and Clear of Liens, Claims, Encumbrances, and
Other Interests, (B) Authorizing Assumption and Payment of Liabilities of White
Eagle Asset Portfolio, LP and White Eagle General Partner LLC By Debtor
Lamington Road Designated Activity Company, (C) Approving Bid Protections
in Favor of the Purchaser Support Parties, (D) Granting the Buyer and the
Purchaser Support Parties the Protections Afforded to a Good Faith Purchaser,
and (E) Granting Related Relief [Filed: 7/9/19] (Docket No. 360).

c) [Signed] Order Granting Motion of the Debtors to Shorten Notice Period and
Schedule Expedited Hearing on Debtors’ Motion for Entry of an Order (A)
Authorizing the Sale of the Majority Equity Interests in Debtors White Eagle
Asset Portfolio, LP and White Eagle General Partner, LLC Free and Clear of
Liens, Claims, Encumbrances, and Other Interests, (B) Authorizing Assumption
and Payment of Liabilities of White Eagle Asset Portfolio, LP and White Eagle
General Partner LLC By Debtor Lamington Road Designated Activity Company,
(C) Approving Bid Protections in Favor of the Purchaser Support Parties, (D)
Granting the Buyer and the Purchaser Support Parties the Protections Afforded to
a Good Faith Purchaser, and (E) Granting Related Relief [Filed: 7/11/19] (Docket
No. 364).

d) Notice of Hearing on Debtors’ Motion for Entry of an Order (A) Authorizing the
Sale of the Majority Equity Interests in Debtors White Eagle Asset Portfolio, LP
and White Eagle General Partner, LLC Free and Clear of Liens, Claims,
Encumbrances, and Other Interests, (B) Authorizing Assumption and Payment of
Liabilities of White Eagle Asset Portfolio, LP and White Eagle General Partner
LLC By Debtor Lamington Road Designated Activity Company, (C) Approving
Bid Protections in Favor of the Purchaser Support Parties, (D) Granting the Buyer
and the Purchaser Support Parties the Protections Afforded to a Good Faith
Purchaser, and (E) Granting Related Relief [Filed: 7/11/19] (Docket No. 365).

DOCS_DE:224553.1 93856/003
Case 18-12808-KG Doc 381 Filed 07/18/19 Page3of4

e) Notice of Hearing on Sale of Majority Equity Interests of the Debtors [Dated:
7/11/19] (Docket No. N/A).

f) Notice of Filing of Commitment Letter and [SEALED] Term Sheet Attached
Thereto with Respect to Debtors’ Motion for Entry of an Order (A) Authorizing
the Sale of the Majority Equity Interests in Debtors White Eagle Asset Portfolio,
LP and White Eagle General Partner, LLC Free and Clear of Liens, Claims,
Encumbrances, and Other Interests, (B) Authorizing Assumption and Payment of
Liabilities of White Eagle Asset Portfolio, LP and White Eagle General Partner
LLC By Debtor Lamington Road Designated Activity Company, (C) Approving
Bid Protections in Favor of the Purchaser Support Parties, (D) Granting the Buyer
and the Purchaser Support Parties the Protections Afforded to a Good Faith
Purchaser, and (E) Granting Related Relief [Filed: 7/12/19] (Docket No. 368).

g) Notice of Filing of Commitment Letter and [REDACTED] Term Sheet Attached
Thereto with Respect to Debtors’ Motion for Entry of an Order (A) Authorizing
the Sale of the Majority Equity Interests in Debtors White Eagle Asset Portfolio,
LP and White Eagle General Partner, LLC Free and Clear of Liens, Claims,
Encumbrances, and Other Interests, (B) Authorizing Assumption and Payment of
Liabilities of White Eagle Asset Portfolio, LP and White Eagle General Partner
LLC By Debtor Lamington Road Designated Activity Company, (C) Approving
Bid Protections in Favor of the Purchaser Support Parties, (D) Granting the Buyer
and the Purchaser Support Parties the Protections Afforded to a Good Faith
Purchaser, and (E) Granting Related Relief [Filed: 7/12/19] (Docket No. 370).

Status: This matter will go forward.

2. Seal Motion — Debtors’ Motion for Entry of an Order Authorizing Debtors to File Under
Seal Portions of the Term Sheet Attached to the Commitment Letter with Respect to
Debtors’ Motion for Entry of an Order (A) Authorizing the Sale of the Majority Equity
Interests in Debtors White Eagle Asset Portfolio, LP and White Eagle General Partner,
LLC Free and Clear of Liens, Claims, Encumbrances, and Other Interests, (B) Approving
Bid Protections in Favor of the Purchaser Support Parties, (C) Granting the Buyer and the
Purchaser Support Parties the Protections Afforded to a Good Faith Purchaser, and (D)
Granting Related Relief [Filed: 7/12/19] (Docket No. 369).

Response Deadline: July 19, 2019 at 4:00 p.m. Eastern Time.
Responses Received: None as of the date hereof.
Related Documents: None as of the date hereof.

Status: This matter will go forward.

DOCS_DE:224553.1 93856/003
Case 18-12808-KG Doc 381 Filed 07/18/19 Page 4of4

Dated: July 18, 2019

DOCS_DE:224553. 1 93856/003

PACHULSKI STANG ZIEHL & JONES LLP

/s/ Colin R. Robinson

Richard M. Pachulski (CA Bar No. 62337)

Ira D. Kharasch (CA Bar No. 109084)

Maxim B. Litvak (CA Bar No. 215852)

Colin R. Robinson (DE Bar No. 5524)

919 North Market Street, 17th Floor

P.O. Box 8705

Wilmington, DE 19899-8705 (Courier 19801)

Telephone: (302) 652-4100

Facsimile: (302) 652-4400

E-mail: rpachulski@pszjlaw.com
ikharasch@pszjlaw.com
mlitvak@pszjlaw.com
crobinson@pszjlaw.com

Counsel for the Debtors and Debtors-in-Possession
